DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 23, 24, 25, 26, 32, 33, 34, 35, 36, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (and/or 10), 2, 1, 1, 6, 8, 11 (and/or 20), 12, 11, 11, 19, and 18 of U.S. Patent No. 10058396. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.
Claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 33, 34, 35, 36, 37, 38, 39, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 1, 1, 3, 4, 7, 10, 11, 12, 13, 13, 13, 13, 13, 18, 21, 23, and 15 of U.S. Patent No. 10245113. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.
Claims 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 21, 24, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 23, 12, 14, 15, 17, and 18 of U.S. Patent No. 11000339. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the instant application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-29, 32-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/184746 (Yan).

As per claim 21, Yan teaches a method of assisting positioning of an instrument in a body cavity of a patient using a robotic surgery system, the robotic surgery system being controlled by a processor, the method comprising, by the processor:
receiving body cavity image data representing an interior view of the body cavity (Yan: page 9, lines 5-7: “The live imaging may be collected using the imaging device or system 1 10. The imaging system 1 10 may include an ultrasound system”; page 1, lines 21-23: “intra-procedural live imaging, e.g., ultrasound”; page 2, line 6: “users can aim for a target in TRUS with a biopsy gun”; page 2, line 18: “TRUS probe”; page 12, lines 15-17: “ultrasound probe”; Fig. 1: mainly 110 -> 112:  

    PNG
    media_image1.png
    695
    422
    media_image1.png
    Greyscale
);
generating one or more display signals being configured to display a view of the interior view of the body cavity, the view being at least partially based on the body cavity image data (Yan: Fig. 1 (shown above): mainly 118, 122: page; page 10, lines 13-14: “projected in a real-time image, which is displayed on display 118”; page 11, lines 4-6: “display 118 for viewing internal images of a subject (patient) or volume 130 and may include images as an overlay or other rendering as generated by the image generation module 148”; Fig. 8 (shown below): mainly 404, 408, 410);
determining an instrument envelope identifying a workable volume of the instrument, the workable volume comprising a range of motion of the instrument within the body cavity; generating an envelope overlay image, the envelope overlay image being configured to represent the instrument envelope (Yan: page 10, lines 7-8: “The instrument 102 may include a fired biopsy needle, other needles, a catheter, a guidewire, a probe, an endoscope, a robot, an electrode, a balloon device”; page 14, lines 2-14: “Referring to FIG. 4, an illustration is shown for providing feedback when a path of a needle 332 deviates from a projected biopsy guideline 334. The methods in accordance with the present principles can detect whether the actual needle is deviating from the projected biopsy guideline 334. Based on that information, either visual or audible feedback will be provided. A projected core taking region 336 is shown and is coupled with an orientation of the needle 332 at a distance from a tip of the needle. 
Referring to FIG. 5, an estimated final location of a needle 344 for a firing based on the detected needle location can be superimposed over live or static images. With this feedback, users can know accurately where the needle 344 will end up after firing. This provides more accurate guidance than just virtual estimation based on a users' own knowledge and experience. An estimated or projected core taking region 346 is shown on the projected biopsy guideline 334 at an appropriate distance to account for firing of the needle 344”: Figs. 4, 5: mainly 336, 346 (note that 336 and 346 are cylindrical, i.e. volumetric):

    PNG
    media_image2.png
    246
    267
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    250
    262
    media_image3.png
    Greyscale

; page 14, line 15 – page 15, line 2: “Referring to FIG. 6, an example of visual feedback on biopsy needle insertion depth is shown in accordance with the present principles. A needle 354 is detected and visual feedback is provided as to a distance from the needle where a core sample will be taken. In instance one 350, a core projection 352 coincides well with a target 356 to be biopsied. In instance two 360, the core projection 352 is too shallow. In instance three 370, the core projection 352 is too deep. The present systems and methods provide feedback to users before and after the biopsy gun firing by determining the spatial relationship between the biopsy needle and the target.

Referring to FIG. 7, an example of visual feedback on biopsy needle insertion depth is shown in accordance with another embodiment. The needle 354 includes a representation of a core-taking portion 380 as visual feedback for instances 350, 360 and 370.”; Figs. 6, 7 (note that 352 and 80 are cylindrical, i.e. volumetric): 

    PNG
    media_image4.png
    196
    676
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    195
    676
    media_image5.png
    Greyscale
;
Page 16, lines 2-3: “In block 412, a projected region is generated representing the throw in the displayed image as visual feedback). In block 414, the projected region is positioned in the image.”; Fig. 8: mainly 411-414: 

    PNG
    media_image6.png
    653
    504
    media_image6.png
    Greyscale
).

As per claim 22, Yan teaches the method of claim 21, wherein the workable volume comprises a location in which the instrument is configured to be positioned within the body cavity (Yan: See arguments and citations offered in rejecting claim 21 above: shows location where the needle is configured to be fired).  

As per claim 23, Yan teaches the method of claim 21, wherein the range of motion of the instrument corresponds to a physical extent of the instrument when the instrument is positioned within the body cavity (Yan: See arguments and citations offered in rejecting claim 21 above: shows extent of depth/distance where needle will be fired).  

As per claim 24, Yan teaches the method of claim 23, wherein determining the instrument envelope comprises determining at least one instrument parameter, and wherein the at least one instrument parameter provides information to determine the physical extent of the instrument when the instrument is positioned within the body cavity (Yan: See arguments and citations offered in rejecting claim 21 above: instrument parameter is its orientation).  

As per claim 25, Yan teaches the method of claim 21, wherein determining the instrument envelope is further at least partially based on processing the body cavity image data to determine the instrument envelope at least partially based on determining an anticipated position of the instrument relative to a camera (Yan: See arguments and citations offered in rejecting claim 21 above; also see page 12, lines 12-15: “Referring again to FIG. 2, in block 206, for fusion guided targeted procedures, to correctly compute a distance to a target, the target and the detected needle need to be mapped into a common space (e.g., T current 3D space). This can be achieved by using device tracking and image registration techniques. For example, electromagnetic (EM) tracking may be employed for tracking the ultrasound probe”; Fig. 2: mainly 206-210: 

    PNG
    media_image7.png
    643
    541
    media_image7.png
    Greyscale
).
As per claim 26, Yan teaches the method of claim 25, wherein the camera is coupled to a first manipulator and the instrument is coupled to a second manipulator, wherein each of the first and-3-Application No.: 17/227,617 Filing Date:April 12, 2021second manipulators is associated with the robotic surgery system, and wherein the method further comprises: determining a spatial disposition of the camera; determining the anticipated position of the instrument by receiving kinematic information associated with the first and second manipulators; and determining the anticipated position of the instrument as offset from a respective position of each of the first and second manipulators (Yan: See arguments and citations offered in rejecting claim 25 above: Fig. 1: mainly 102, 125, 110, 130; Fig. 2: mainly 206-210; Figs. 4, 5, 6, 7: mainly 336, 346, 352, 356, 380; Fig. 8: mainly 411-414; Note that the imaging probe and instrument are present on distal tips of manipulators inserted into the body to arrive at a target area; page 1, lines 13-17: “Most biopsy guns have a spring-loaded mechanism that, when fired, shoots forward to obtain a tissue sample from a location that is offset from a needle tip by a fixed distance (i.e., the "throw" of the needle). Operators need to estimate that distance and position the biopsy needle proximal to the intended target, offset by the "throw", and with the needle trajectory intersecting the target”; page 10, lines 15-18: “The feedback guidance application 122 may use the geometric dimensions of the biopsy needle (specifically the distance between the needle tip and the biopsy-core taking part of the needle), and the estimate position and trajectory of a needle to determine a location of a core taken after a biopsy needle has fired.”; page 12, lines 12-16: “Referring again to FIG. 2, in block 206, for fusion guided targeted procedures, to correctly compute a distance to a target, the target and the detected needle need to be mapped into a common space (e.g., T current 3D space). This can be achieved by using device tracking and image registration techniques. For example, electromagnetic (EM) tracking may be employed for tracking the ultrasound probe”. That is, the distance from the needle manipulator is determined and the distance from the imaging probe is determined based on coordinate space conversion.).  

As per claim 27, Yan teaches the method of claim 21, wherein the method further comprises causing the display to discontinue display of the envelope overlay image following actual positioning of the instrument (Yan: See arguments and citations offered in rejecting claim 21 above; Fig. 8: (shown above): 422, “Stop”: page 16, lines 9-10: “In block 422, a decision as to the adequacy of the procedure (e.g., core taken) is determined. If adequate, stop; otherwise return to block 404”. Note that this is after the firing of the needle. If adequate, the procedure stops as opposed to returning back to block 404 (–> 411) for further display).  

As per claim 28, Yan teaches the method of claim 21, further comprising: determining a region of potential encroachment between the instrument envelope and an anatomical feature; and generating an alert in response to identifying the region of potential encroachment (Yan: See arguments and citations offered in rejecting claim 21 above: Fig. 4, Fig. 8 (shown above): mainly 408; also see page 9, lines 11-13: “The feedback guidance application 122 provides visual or audible signal warnings if the instrument 102 is deviating from a guideline (path determined for a biopsy needle or the like)”; page 15, lines 15-20: “In block 408, feedback for aligning or guiding the instrument is generated in accordance with a detected event. The feedback may include audio and/or visual feedback to provide guidance to a user in positioning the instrument in the area of interest relative to the projected guideline in real-time. The audio and visual feedback may include, e.g., an alert on a display, a sound, a change in frequency of a sound, a change in the projected guideline, etc. The detected event may include misalignment of the instrument from a projected path, proximity to a target, a display of a projected core taking region in the area of interest and/or a display of a region of an actual core taken from the area of interest after firing a biopsy needle.” Note that the when the orientation of the needle is incorrect, as indicated in Fig. 4, the biopsy will be taken from the wrong tissue area. This a warning to achieve correct alignment is important.).

As per claim 29, Yan teaches the method of claim 28, wherein the alert comprises a warning overlay image configured to be displayed as part of the view (Yan: See arguments and citations offered in rejecting claim 28 above).  

As per claims 32-35, 37, 38, and 40, arguments made in rejecting claims 21-24, 27, 28, and 26 are analogous to arguments for rejecting claims 32-35, 37, and 38, and 40. Yan also teaches a robotic surgery system comprising: a display; and a processor (Yan: Fig. 1: primarily 118, 114).

As per claim 36, Yan teaches the system of claim 32, wherein the system further comprises the instrument, and wherein the instrument is configured to be inserted into and perform a surgical procedure within the body cavity when the instrument is received in the body cavity (Yan: See arguments and citations offered in rejecting claim 21 and 32 above).  



Claims 21 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190015162 (Abhari).

As per claim 21, Abhari teaches a method of assisting positioning of an instrument in a body cavity of a patient using a robotic surgery system, the robotic surgery system being controlled by a processor, the method comprising, by the processor:
receiving body cavity image data representing an interior view of the body cavity; generating one or more display signals being configured to display a view of the interior view of the body cavity, the view being at least partially based on the body cavity image data (Abhari: para 49: “The optical scope 304 may be attached to the positioning system 302, and may be used to view down the access port 102 at a sufficient magnification to allow for enhanced visibility down the access port 102. The output of the optical scope 304 may be received by one or more computers or controllers to generate a view that may be depicted on a visual display (e.g., one or more displays 311)”; para 62: “To assist in addressing this, the navigation system 205 may include two additional wide-field cameras to enable information to be overlaid on a real-time view of the site of interest. One wide-field camera may be mounted on the optical scope 304, and a second wide-field camera may be mounted on the tracking camera. Video overlay information can then be added to displayed images, such as images displayed on one or more of the displays 300. The overlaid information may provide visuospatial information, such as indicating the physical space where accuracy of the 3D tracking system is greater, the available range of motion of the positioning system 302 and/or the optical scope 304, and/or other navigational information, as discussed further below”; para 62 (included below); Fig. 3: mainly 304, 301, 311:

    PNG
    media_image8.png
    462
    539
    media_image8.png
    Greyscale
);
determining an instrument envelope identifying a workable volume of the instrument, the workable volume comprising a range of motion of the instrument within the body cavity; generating an envelope overlay image, the envelope overlay image being configured to represent the instrument envelope (Abhari: para 62: “To assist in addressing this, the navigation system 205 may include two additional wide-field cameras to enable information to be overlaid on a real-time view of the site of interest. One wide-field camera may be mounted on the optical scope 304, and a second wide-field camera may be mounted on the tracking camera. Video overlay information can then be added to displayed images, such as images displayed on one or more of the displays 300. The overlaid information may provide visuospatial information, such as indicating the physical space where accuracy of the 3D tracking system is greater, the available range of motion of the positioning system 302 and/or the optical scope 304”; para 89: “Because the displayed image 650 is a 2D image (i.e., having only x,y-coordinates), it may be assumed that the depth (i.e., z-coordinate) of the selected point 654 corresponds to the depth of the tissue displayed at the selected point 654. The depth of the tissue at any point may be determined using any suitable technique”); and
causing a display to display the view and the envelope overlay image (Abhari: Fig. 3 (shown above): mainly 311; para 62 (included above); para 94: “At 610, a representation of the navigational information is displayed. This may involve the processor generating a virtual representation of the navigational information and outputting data to superimpose the virtual representation on the optical image captured by the camera. The virtual representation may be generated using the common coordinate space, so that the representation is superimposed on the optical image in a location of the image appropriate to the navigational information”; Fig. 6A: mainly 608, 610:

    PNG
    media_image9.png
    498
    572
    media_image9.png
    Greyscale
).

As per claim 32, arguments made in rejecting claim 21 are analogous to arguments for rejecting claim 32. Abhari also teaches a robotic surgery system comprising: a display; and a processor (Abhari: Figs. 2, 3).

As per claim 36, Abhari teaches the system of claim 32, wherein the system further comprises the instrument, and wherein the instrument is configured to be inserted into and perform a surgical procedure within the body cavity when the instrument is received in the body cavity (Abhari: See arguments and citations offered in rejecting claim 21 and 32 above).  



Claims 21-23, 28-30, 32, 33, 34, 36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017124177 (Bacher).
Claims 21-23, 28-30, 32, 33, 34, 36, 38, and 39are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017124177 (Bacher).
The claims are being rejected under both 35 U.S.C. 102(a)(1) and (a)(2) based on the publication date and filing date, respectively.

As per claim 21, Bacher teaches a method of assisting positioning of an instrument in a body cavity of a patient using a robotic surgery system, the robotic surgery system being controlled by a processor, the method comprising, by the processor:
receiving body cavity image data representing an interior view of the body cavity (Bacher: Fig. 2: 215; page 9, lines 27-end: “displaying real time images and/or other graphical depictions of the surgical
workspace. In this embodiment where the camera 218 includes the pair of spaced apart image sensors”);
generating one or more display signals being configured to display a view of the interior view of the body cavity, the view being at least partially based on the body cavity image data (Bacher: page 9, line 27 – page 10, line 3: “displaying real time images and/or other graphical depictions of the surgical workspace. In this embodiment where the camera 218 includes the pair of spaced apart image sensors… the display 122 is configured to provide separate 2 D stereoscopic views of the surgical workspace that provide a 3 D depth effect when viewed through suitable stereoscopic spectacles worn by the surgeon”; Fig. 1: mainly 136, 138, 122, 140; page 12, lines 19-21: “The graphical depictions 136 and 138 are displayed at a peripheral region of the display 122 to prevent obscuring a live view 140 of the surgical workspace also displayed on the display”);
determining an instrument envelope identifying a workable volume of the instrument, the workable volume comprising a range of motion of the instrument within the body cavity; generating an envelope overlay image, the envelope overlay image being configured to represent the instrument envelope (Bacher: page 2, lines 36-27: “The graphical depiction may further include an instrument depth range indicating limitations to axial movement of the instrument into the surgical workspace, an indicator representing a current depth of the end effector within the instrument depth range”; Fig. 6 (shown below): page 14 line 25 – page 15, line 5: “In Figure 6, the input device workspace 482 is shown superimposed on the surgical workspace 484, which is represented by vertically hatched areas accessible by the right side instrument 208. The surgical workspace 484 is also a 3D volume and has a boundary surface 485 defining constraints to movement of the positioning device 209”; 


    PNG
    media_image10.png
    342
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    268
    500
    media_image11.png
    Greyscale

406, 402 are instrument envelopes;

    PNG
    media_image12.png
    293
    264
    media_image12.png
    Greyscale
);
and causing a display to display the view and the envelope overlay image (Bacher: page 14, lines 25-end: "In Figure 6, the input device workspace 482 is shown superimposed on the surgical workspace 484, which is represented by vertically hatched areas accessible by the right side instrument 208. The surgical workspace 484 is also a 3D volume and has a boundary surface 485 defining constraints to movement of the positioning device 209"; Fig. 6: 498, 436 – “keep out zones”, 485, 402 – “boundary”, 494 – “maximum depth”:

    PNG
    media_image13.png
    314
    361
    media_image13.png
    Greyscale
;
Page 38, line 27 – page 39, line 5: "active constraint alert to be generated. In one embodiment a visual alert may be generated by changing a color or displayed intensity of the boundary 402 or 406 or by displaying an alert symbol on the display 122. The alert may alternatively be displayed in the graphical depictions 136 and 138 overlaying the location of the indicators 412 and 414"; page 12, lines 19-21: “The graphical depictions 136 and 138 are displayed at a peripheral region of the display 122 to prevent obscuring a live view 140 of the surgical workspace also displayed on the display”. Note that the claim limitations do not require that the overlay be superimposed over the live view internal image; also see Fig. 5 (shown above)).

As per claim 22, Bacher teaches the method of claim 21, wherein the workable volume comprises a location in which the instrument is configured to be positioned within the body cavity (Bacher: See arguments and citations offered in rejecting claim 21 above).  

As per claim 23, Bacher teaches the method of claim 21, wherein the range of motion of the instrument corresponds to a physical extent of the instrument when the instrument is positioned within the body cavity (Bacher: See arguments and citations offered in rejecting claim 21 above).  

As per claim 28, Bacher teaches the method of claim 21, further comprising: determining a region of potential encroachment between the instrument envelope and an anatomical feature; and generating an alert in response to identifying the region of potential encroachment (Bacher: See arguments and citations offered in rejecting claim 21 above; page 38, line 27 – page 39, line 5: “Block 752 directs the microprocessor 250 to cause an active constraint alert to be generated. In one embodiment a visual alert may be generated by changing a color or displayed intensity of the boundary 402 or 406 or by displaying an alert symbol on the display 122. The alert may alternatively be displayed in the graphical depictions 136 and 138 overlaying the location of the indicators 412 and 414. In other embodiments an audible alert may be generated”:

    PNG
    media_image14.png
    707
    398
    media_image14.png
    Greyscale

; page 39, lines 10-22: “visual alert displayed on the display 122”; page 40, lines 20-25: “alert may be generated by coloring portions of the boundary in a conspicuous color”).

As per claim 29, Bacher teaches the method of claim 28, wherein the alert comprises a warning overlay image configured to be displayed as part of the view (Bacher: See arguments and citations offered in rejecting claim 28 above).  

As per claim 30, Bacher teaches the method of claim 28, wherein the body cavity image data is captured by a camera inserted into the body cavity, wherein the camera is coupled to a drive unit configured to move the camera within the body cavity, and wherein the method further comprises inhibiting further movement of the drive unit in response to the alert (Bacher: See arguments and citations offered in rejecting claim 28 above: para 39: “Block 752 then directs the microprocessor 250 back to block 302 in Figure 4”; page 11, line 26 – page 12, line 3: “The process 300 begins at block 302, which directs the microprocessor 250 to determine whether the enablement signal is active. If the footswitch 134 is not currently being depressed then the instruments 208 and 212 are under control of the input device 110 and block 302 directs the microprocessor 250 to block 306. If the footswitch 134 is currently depressed then movement of the instrument 106 is inhibited”).  

As per claims 32, 33, 34, 38, and 39, arguments made in rejecting claims 21, 22, 23, 28, and 30 are analogous to arguments for rejecting claims 32, 33, 34, 38, and 39. Bacher also teaches A robotic surgery system comprising: a display; and a processor (Bacher: See arguments and citations offered in rejecting claim 21 above; also see Figs. 2, 3).

As per claim 36, Bacher teaches the system of claim 32, wherein the system further comprises the instrument, and wherein the instrument is configured to be inserted into and perform a surgical procedure within the body cavity when the instrument is received in the body cavity (Bacher: See arguments and citations offered in rejecting claim 21 and 32 above).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abhari as applied to claim 21 above, and further in view of Yan.

As per claim 28, Abhari teaches the method of claim 21, further comprising: determining a region of potential encroachment between the instrument (Abhari: See arguments and citations offered in rejecting claim 21 above; Figs. 8, 10, 12: mainly 802; para 113: “A visual representation of the BOI 802 may be superimposed on the captured image 850, as discussed above. Navigational information associated with the BOI 802 may include imaging data obtained prior to or during the procedure. For example, the navigational information may include pre-operative and/or intra-operative imaging such as ultrasound, or 3D imaging of blood vessels or nervous structures”; para 115: “In some examples, feedback may be provided to indicate whether a tracked tool (e.g., surgical tool) is within, on or outside of the BOI 802. For example, in a training context, a trainer may select a BOI 802 to define the region within which a trainee should operate. If the trainee moves the tracked surgical tool out of the BOI 802, feedback (e.g., an audio cue) may be provided to warn the trainee to stay within the BOI 802”; 

    PNG
    media_image15.png
    470
    598
    media_image15.png
    Greyscale
).
Abhari does not teach encroachment between the instrument envelope.

Yan teaches encroachment between the instrument envelope and an anatomical feature;

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Yan into Abhari since both Abhari and Yan suggest a practical solution and field of endeavor of a system for positioning an instrument and imaging device in a body cavity for performing a surgical procedure in general wherein a visual alert is provided when the instrument encroaches on an anatomical region and Yan additionally suggests that the encroachment pertains to the envelope of the instrument so that “an estimated or projected core taking region 346 is shown on the projected biopsy guideline 334 at an appropriate distance to account for firing of the needle 344” (Yan: page 14, lines 13-14). The teachings of Yan can be incorporated into Abhari in that the encroachment pertains to the envelope of the instrument. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 38, arguments made in rejecting claim 28 are analogous to arguments for rejecting claim 38. Abhari also teaches a robotic surgery system comprising: a display; and a processor (Abhari: Figs. 2, 3).

Claim(s) 30, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 21 and 32 above, and further in view of Official Notice.

As per claim 30, Yan teaches the method of claim 28. Yan does not teach the body cavity image data is captured by a camera inserted into the body cavity, wherein the camera is coupled to a drive unit configured to move the camera within the body cavity, and wherein the method further comprises inhibiting further movement of the drive unit in response to the alert.  Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage preventing injury when an error is detected. The teachings of the prior art could have been incorporated into Yan in that further movement of the drive unit is inhibited in response to the alert.

As per claim 31, Yan teaches the method of claim 21. Yan does not teach the body cavity image data is captured by a camera inserted into the body cavity, wherein the camera is configured to detach from the robotic surgery system to facilitate positioning of the camera by hand and to receive a desired interior view of the body cavity at least partially based on the view, and wherein the method further comprises: responsive to positioning of the camera and connecting the camera to the robotic surgery system, adjusting the positioning of the camera by the processor.  Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage freely configuring camera without manipulator constraints. The teachings of the prior art could have been incorporated into Yan in that the camera is configured to detach from the robotic surgery system to facilitate positioning of the camera by hand and responsive to positioning of the camera and connecting the camera to the robotic surgery system, the positioning of the camera is adjusted by the processor.

As per claim 39, arguments made in rejecting claim 30 are analogous to arguments for rejecting claim 39. Yan also teaches a robotic surgery system comprising: a display; and a processor (Yan: Fig. 1: primarily 118, 114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662